Citation Nr: 1130854	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  07-07 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1979 to November 1995.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the appellant's claim for service connection for the cause of the Veteran's death.

In an April 2009 decision, the Board reopened the claim for service connection for the cause of the Veteran's death, which had been denied in a prior rating decision, and remanded the claim to the RO via the Appeals Management Center (AMC) for further development.  The development has been completed, and the case is before the Board for final review.


FINDINGS OF FACT

1.  The Veteran died in March 2003.  The Veteran's death certificate listed the immediate cause of death as ischemic heart disease and identified no underlying causes.

2.  At the time of his death, service connection was in effect for acquired demyelinating sensorimotor neuropathy of the left and right ulnar nerves; osteoarthritic changes of the right knee; and residuals of a left knee injury, bronchitis and recurrent pneumonia, tinea pedis, and postoperative lipoma on the right thigh and back.  The combined service-connected evaluation was 40 percent.


3.  Competent medical evidence of record reflects that hypertension was diagnosed three years after separation from active military service.

4.  Competent and probative evidence of record fails to establish that ischemic heart disease was initially manifested during service or that ischemic heart disease is related to active service or a service-connected disability.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In the context of a claim for dependency and indemnity compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In a June 2005 letter issued prior to the rating decision on appeal, the RO provided notice to the appellant regarding what information and evidence is needed to substantiate a claim for service connection for the cause of death, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  A June 2009 letter specifically advised the appellant of the how to establish service connection for the cause of death based on service-connected disabilities as well as disabilities not yet service-connected.  The letter also advised the appellant of how the VA assigns an effective date, and the type of evidence relevant to that determination.  The case was last adjudicated in January 2010.




The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant, including service treatment records; post service treatment records and examination reports; a certificate of death and autopsy report; statements from the appellant, her daughter, and her representative; and VA examination reports.

In April 2009 the Board remanded the claim to provide the appellant corrective VCAA notice and to obtain a VA medical opinion as to whether the elevated blood pressure readings in service represented the onset of hypertension and to address whether the service-connected bronchitis and recurrent pneumonia impacted the possible pulmonary edema noted on autopsy and/or materially contributed to the cause of the Veteran's death.  Such actions were accomplished and the Board finds that the AMC/RO substantially complied with the April 2009 remand instructions.  

VA has considered and complied with the VCAA provisions discussed above.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The appellant has been an active participant in the claims process by providing argument to support her claim.  Thus, the appellant has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the appellant.  Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2010).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).

To be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular-renal disease (including hypertension) becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).    

The Board notes that the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2010).

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

An autopsy report completed by a private physician, W. K., M.D., indicated that the Veteran died in March 2003 and the cause of death was ischemic heart disease.  The Veteran had complained of "heartburn" for two days, and his wife, the appellant, found him unresponsive in bed on return home from work.  Dr. W. K. summarized that at autopsy, there was severe coronary atherosclerotic disease with no acute myocardial ischemic changes noted, cardiomegaly with concentric left ventricular hypertrophy suggestive of a component of hypertension, and heavy lungs suggestive of pulmonary edema.  Pathologic diagnoses included cardiovascular disease with probable pulmonary edema.  A certificate of death, which was certified by Dr. W. K., indicated that the Veteran died in March 2003, and the immediate cause of death was ischemic heart disease.  No underlying causes were listed.  

At the time of his death, service connection was in effect for the following disabilities:  acquired demyelinating sensorimotor neuropathy of the left and right ulnar nerves (rated as 20 and 10 percent disabling, respectively); osteoarthritic changes of the right knee (rated as 10 percent disabling); and residuals of a left knee injury, bronchitis and recurrent pneumonia, tinea pedis, and postoperative lipoma on the right thigh and back (all rated as noncompensable).  The effective date for each of these disabilities was December 1, 1995, the day after his separation from active military service.  

Service treatment records reflected several periodic elevated diastolic blood pressure readings, but did not include a diagnosis of hypertension or any other heart disease.  In reports of medical history the Veteran repeatedly denied a history of high blood pressure or hypertension.  In a September 1994 chest x-ray report, the cardiac silhouette was described as unremarkable, and the impression was no radiographic evidence of acute cardiopulmonary disease.  Service records showed that following a medical evaluation in January 1995 for complaints of bilateral ulnar nerve palsies, he was referred to the Physical Evaluation Board with a final diagnosis of acquired demyelinating sensorimotor neuropathy predominantly affecting ulnar nerves.  In an April 1995 treatment note he complained of a lump and reported a smoking history of 3/4 pack per day for 20 years.  The assessment was normal exam.  He was discharged from military service in November 1995, and the narrative reason for separation reported on his DD Form 214 (Separation from Service) was Temporary Disability Retired List (TDRL).

In a post-service VA general medical examination report dated in March 1996, examination of the cardiovascular system was reported as normal, and blood pressure was recorded as 126/86.

In a private MRI report of the brain from Onslow Memorial Hospital dated in August 1998, the impression was pituitary macro-adenoma.

Private neurosurgery evaluation records from R. A., M.D., dated in September 1998, did not reflect any complaints or findings related to heart disease or hypertension.  The Veteran reported smoking one pack of cigarettes daily and drinking a case of beer on the weekends.

In a November 1998 report of medical history for the purpose of TDRL examination, the Veteran identified his occupation as US Postal Service and indicated that he was not sure whether he had current or past high or low blood pressure.  He also indicated that he had applied for compensation for an existing disability, indicating that he medically retired in 1995.  A physician's summary diagnosed hypertension.

Letters from the Commandant of the Marine Corps addressed to the Veteran in August 2002 indicated that his records had been corrected to reflect that he was permanently retired by reason of physical disability on 1 September 1999 for bilateral ulnar neuropathy based on the recommendations of the Board approved in June 2002 and that he was authorized to be issued a retired identification card.

The appellant first claimed entitlement to service connection for the cause of the Veteran's death in March 2003.  In support of her claim, she submitted copies of service treatment records and a statement from her daughter dated in April 2003.  The daughter reported that during the last 16 years of her father's military service, he had been suffering from neurological problems and was put on the temporary disability retired list.  Subsequently, a civilian physician diagnosed a pituitary brain tumor, which was removed.  She stated that her research showed that the Veteran was sporadically hypertensive in his later military years and was diagnosed with hypertension in 1998.  She also suggested that his pulmonary condition/bronchitis could have caused heart disease.  

The claim was denied in an April 2003 rating decision, and the appellant did not appeal that decision.

Her current claim was received in April 2005.  She stated that medications for a pituitary tumor or for erectile dysfunction caused high blood pressure, which in turn caused ischemic heart disease.  The claim was again denied on the merits in October 2005.

In correspondence dated in January 2007, she argued that the Veteran was permanently retired from military service in June 2002.  She stated that the only possible symptom that the Veteran had was complaints of heartburn for approximately two days before his death.  She asserted that reasonable doubt should be resolved in her favor because the Veteran died nine months after his retirement.

In her substantive appeal dated in February 2007, the appellant now stated that the effective date of the Veteran's military discharge was in September 1999 and that he was diagnosed with hypertension in 1997.  She believed that hypertension could have contributed to the heart disease that he had.

In June 2007 the appellant reiterated her contentions that the Veteran died within one year of his permanent disability status, suggesting that his ischemic heart disease was presumptively related to his military service.  Subsequent statements from the appellant and her representative further argued that the Veteran's ischemic heart disease was caused by hypertension during military service.

In a January 2010 VA medical opinion, the physician indicated that he reviewed the medical evidence of record.  He opined that death from ischemic heart disease with pulmonary edema was less likely as not caused by or a result of military service.  The physician reasoned that while the Veteran had multiple visits during active duty until November 1995 to the medical authorities, blood pressures varied but never remained elevated in such a way as to cause the diagnosis of or require treatment for hypertension.  He also explained that the previous bronchitis and/or pneumonia would not contribute to pulmonary edema; instead, pulmonary edema would be caused by failure of the left ventricle to pump blood.  

In duplicative correspondence dated in February 2010, the appellant again submitted the August 2002 Navy letter regarding transfer from the Temporary Disability Retired List to the Retired List by Reason of Permanent Physical Disability and stated that the Veteran died one year after his retirement.  She also submitted photographs of the Veteran taken during military service; however, those photographs do not address the Veteran's hypertension or cause of death. 

The Board has carefully considered the medical and lay evidence, including statements from the appellant, her daughter, and her representative, but finds that service connection for the cause of the Veteran's death is not warranted.

While the Veteran's military record was changed to reflect that he was entitled to a permanent disability retirement effective September 1, 1999, his November 1995 separation from active military service did not change.  In other words, the Veteran was discharged from active duty in November 1995.  His DD Form 214 reflects that at that time he was placed on the temporary disability retired list.  Thereafter, he was removed from the temporary disability retired list and placed on the permanent disability retired list effective September 1, 1999.  However, the change from temporary to permanent retirement does not impact the date of the Veteran's discharge from active duty, which was November 30, 1995.  In fact, he was already working for the Postal Service before his status was changed for disability retirement purposes.  Consequently, the evidence must show that ischemic heart disease, the cause of his death, began during military service or became manifest to a degree of 10 percent within one year from the November 1995 termination date of his military service, or that it was caused by another service-connected disability.

Competent medical evidence of record reflects that ischemic heart disease was first discovered on autopsy following the Veteran's death in 2003, and the lay evidence from the appellant reflects that he did not report any symptoms of heart disease until two days before his death when he complained of heartburn.  Therefore, as the medical and lay evidence of record does not demonstrate that ischemic heart disease began in service or was manifest to a compensable degree within one year of his November 1995 separation from active military service, entitlement to service connection for the cause of the Veteran's death from ischemic heart disease as directly related to military service, including on a presumptive basis, is not warranted.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  

The Board also carefully considered the appellant's contention that the Veteran's ischemic heart disease was due to hypertension, which she claims arose in or was related to his military service.  The Board acknowledges that service treatment records reflect several elevated diastolic blood pressure readings; however, none of those readings reflected "hypertension" as defined by 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 for VA compensation purposes.  Instead, competent medical evidence of record reflects that the Veteran was diagnosed with hypertension in November 1998, three years after his separation from active military service.  Moreover, the Board notes that the only medical evidence to address the etiology of the Veteran's cause of death from ischemic heart disease was that of the January 2010 VA physician.  The Board finds that this medical opinion is persuasive and probative evidence against the appellant's claim because the conclusion is supported by a medical rationale and is consistent with the Veteran's service treatment records and post-service treatment records, which do not document a diagnosed heart or cardiovascular disorder until at least three years after separation from active military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

While the Board has considered the appellant's and her daughter's contentions, there is no indication that either possesses any specialized medical training such that they are competent to opine as to medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Hypertension and ischemic heart disease are not conditions subject to lay observation, and the opinion of the VA examiner is more probative as to the cause of the Veteran's death than the lay opinions of the appellant and her daughter.  Moreover, there is no other medical opinion suggesting that the Veteran's death was in any way related to the Veteran's active military service or service-connected conditions. 

For the foregoing reasons, the claim for service connection for the cause of the Veteran's death must be denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the 

preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In making this determination, the Board does not wish to convey any lack of sympathy for the appellant, nor for the unfortunate circumstances which resulted in the Veteran's death.  However, the Board is bound by the laws and regulations governing the payment of benefits, which, in this case, do not support the award of benefits.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


